Per Curiam.

We agree with the conclusions of the Special Term, except that in our opinion the plaintiff is entitled to recover the additional sum of $6,917.10 collected on the Coy, Hunt & Company account. Of the sum of $9,500 collected by the defendant on that account $6,917.10 represents payments applied by the defendant against invoices which the court, upon sufficient evidence, found to have been previously assigned to the plaintiff.
This conclusion requires that full costs, including the expenses of the reference, be taxed against the defendant in lieu of the equal division ordered by the Special Term.
The orders entered March 24, 1943, and April 21, 1943, and the judgment should be modified accordingly, and as so modified affirmed, without costs of this appeal. The order entered May 18, 1943, denying plaintiff's motion for retaxation of costs should be reversed and the motion granted.
Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ., concur.
*960Orders entered March 24, 1943, and April 21, 1943, and the judgment appealed from, unanimously modified in accordance with opinion and as so modified affirmed, without costs of the appeal. Order entered May 18, 1943, denying plaintiff’s motion for retaxation of costs unanimously reversed and the motion granted. Settle order on notice.